Citation Nr: 1031513
Decision Date: 08/20/10	Archive Date: 09/09/10

Citation Nr: 1031513	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-24 094	)	DATE AUG 20 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of left knee injury manifested by symptoms 
analogous to symptomatic removal of semilunar cartilage prior to 
and from February 19, 2005.

2.  Entitlement to a separate evaluation in excess of 30 percent 
for residuals of left knee injury manifested by degenerative 
joint disease of the left knee with limitation of extension 
effective from February 19, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to September 
1990.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a July 2005 rating decision, the RO granted an increased 20 
percent evaluation    for lumbar facet arthropathy effective 
February 15, 2005.  

The Board remanded the case to the RO for further development in 
May 2007.  

In a February 2009 decision, the Board (1) denied a rating in 
excess of 10 percent for residuals of a left knee injury 
manifested by symptoms analogous to symptomatic removal of 
semilunar cartilage; (2) granted a separate 30 percent evaluation 
for residuals of a left knee injury manifested by degenerative 
joint disease of the left knee with limitation of extension; and 
(3) dismissed an appeal for an increased evaluation in excess of 
20 percent for lumbar facet arthropathy.

The Board is vacating the February 2009 decision in part, and 
remanding the issues of (1) entitlement to an increased 
evaluation in excess of 10 percent for residuals of a left knee 
injury manifested by symptoms analogous to symptomatic removal of 
semilunar cartilage prior to and from February 19, 2005, and (2) 
entitlement to a separate rating in excess of 30 percent 
evaluation for residuals of a left knee injury manifested by 
degenerative joint disease of the left knee with limitation of 
extension effective from February 19, 2005.  The Board is not 
vacating that portion of the Board's February 2009 decision that 
(1) granted a separate 30 percent evaluation for residuals of a 
left knee injury manifested by degenerative joint disease of the 
left knee with limitation of extension effective from February 
19, 2005, and (2) dismissed the appeal for an increased 
evaluation in excess of 20 percent for lumbar facet arthropathy.  
Therefore, those issues are not subject to the current vacatur 
and remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  On February 2009, the Board issued a decision which, in 
pertinent part, denied a rating in excess of 10 percent for 
residuals of a left knee injury manifested by symptoms analogous 
to symptomatic removal of semilunar cartilage prior to and from 
February 19, 2005, and granted a separate 30 percent evaluation 
for residuals of a left knee injury manifested by degenerative 
joint disease of the left knee with limitation of extension 
effective from February 19, 2005.

2.  On June 2009, the Board was informed by the Veteran that VA 
failed to use his correct address when issuing a May 2007 Board 
remand; as such, a copy of the remand was never received by the 
Veteran. 


CONCLUSION OF LAW

The portion of the February 2009 Board decision which denied 
entitlement to an increased evaluation in excess of 10 percent 
for residuals of left knee injury manifested by symptoms 
analogous to symptomatic removal of semilunar cartilage prior to 
and from February 19, 2005, and effectively denied a separate 
rating in excess of 30 percent for residuals of a left knee 
injury manifested by degenerative joint disease of the left knee 
with limitation of extension effective from February 19, 2005, is 
vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2009).    

In June 2009, the Veteran filed a motion for the reconsideration 
of a February 2009 Board decision.  The Veteran asserted that the 
VA failed to use his correct address when issuing a May 2007 
Board remand, and as a result he was not given an opportunity to 
respond to the remand.  The Veteran asserted that he always 
notified VA when relocating to a new address.  A review of the 
claims file shows that the May 2007 Board remand was not sent to 
the correct address of record at that time.  Because the Veteran 
is asserting a denial of due process, the Board will consider the 
Veteran's motion as a motion to vacate the February 27, 2009 
Board decision.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).    

Accordingly, the portion of the Board's February 27, 2009 
decision which denied entitlement to an increased evaluation in 
excess of 10 percent for residuals of left knee injury manifested 
by symptoms analogous to symptomatic removal of semilunar 
cartilage degenerative joint disease of the left knee prior to 
and from February 19, 2005, and effectively denied a separate 
rating in excess of 30 percent evaluation for residuals of a left 
knee injury manifested by degenerative joint disease of the left 
knee with limitation of extension effective from February 19, 
2005, is vacated.




ORDER

The portion of the February 27, 2009 Board decision that denied 
entitlement to an increased evaluation in excess of 10 percent 
for residuals of left knee injury manifested by symptoms 
analogous to symptomatic removal of semilunar cartilage prior to 
and from February 19, 2005, and effectively denied a separate 
rating in excess of 30 percent evaluation for residuals of a left 
knee injury manifested by degenerative joint disease of the left 
knee with limitation of extension effective from February 19, 
2005, is vacated.


REMAND

As the Board has discussed above, a May 2007 Board remand was not 
received by the Veteran.  Therefore, the Board finds that an 
additional remand is necessary to provide the Veteran with an 
opportunity to respond to the relevant directives of the May 2007 
Board remand.

The May 2007 remand provided as follows:

The Veteran seeks an increased rating for his 
degenerative joint disease of the left knee.  At his 
March 2006 personal hearing, the Veteran stated he 
received private medical treatment for this knee in 
2005 from "Dr. Dasilva", a private physician.  These 
private treatment records have not yet been obtained.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  This duty includes obtaining 
pertinent medical records identified by the Veteran.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009).  
However, the Veteran is notified that he either must 
sign a release authorizing VA to obtain this evidence, 
or he may obtain and submit the evidence himself.  The 
duty to assist the Veteran in the development of 
evidence pertinent to his claims is not a "one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Veteran's cooperation is requested 
in obtaining this pertinent private medical evidence.

On remand, RO/AMC should obtain identified private treatment 
reports from the Veteran, and the Veteran should be afforded an 
opportunity to submit any additional evidence in support of his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names and 
addresses of all private medical care 
providers not yet of record who treated 
the Veteran for his left knee disability 
since the initiation of this appeal.  This 
should include treatment records from Dr. 
Dasilva.  After securing the necessary 
release, the RO/AMC should obtain these 
records.  If the search for such records 
has negative results, documentation to 
that effect must be added to the claims 
file.  The RO/AMC should inform the 
Veteran that he may submit any such 
records directly to the RO/AMC.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


Citation Nr: 0907472	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

2.  Entitlement to an increased evaluation in excess of 20 
percent for lumbar facet arthropathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
September 1990.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which continued a 10 percent 
evaluation for degenerative joint disease of the left knee.

The Board remanded the case to the RO for further development 
in May 2007.  The case is once again before the Board for 
review.  


FINDINGS OF FACT

1.  Prior to February 19, 2005, the Veteran is shown to have 
degenerative joint disease of the left knee with tenderness 
and pain on patellar compression and pain anteriorly.  The 
Veteran had three past surgeries on the left knee; he had 0 
degrees extension to 140 degrees flexion; and there was no 
evidence of instability.

2.  From to February 19, 2005, the Veteran is shown to have 
degenerative joint disease of the left knee, likely related 
to medial menisectomy, with 20 degrees extension to 100 
degrees flexion of the left knee with pain throughout range 
of motion; tenderness to palpation of the medial aspect of 
the left knee joint; and 4/5 strength of knee flexion and 
extension limited by pain.  

3.  A substantive appeal (VA Form 9) addressing entitlement 
to an increased evaluation for lumbar facet arthropathy was 
received on September 29, 2008; the Veteran's substantive 
appeal was not filed within 60 days of the date of the 
mailing of a statement of the case, and was not filed within 
one year of notice of the decision being appealed.


CONCLUSIONS OF LAW

1.  Prior to and from February 19, 2005, the criteria for an 
evaluation in excess of 10 percent for residuals of left knee 
injury manifested by symptoms analogous to symptomatic 
removal of semilunar cartilage have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2008).

2.  From February 19, 2005, the criteria for a separate 30 
percent evaluation for residuals of left knee injury 
manifested by degenerative joint disease of the left knee 
with limitation of extension have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

3.  The Veteran did not file a timely substantive appeal to 
the issue of entitlement to an increased evaluation for 
lumbar facet arthropathy.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In May 2002 and July 2003 letters, VA informed the Veteran of 
the evidence necessary to substantiate his claims, evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the Veteran was responsible.  

A June 2007 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in June 2007.  
The RO readjudicated the case in a June 2008 supplemental 
statement of the case.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The June 2007 letter informed the Veteran that he must submit 
medical evidence which showed his disability had increased in 
severity, and advised the Veteran of the types of medical or 
lay evidence that he may submit to demonstrate a worsening or 
increase in severity of the disability.  There was no 
reference, however, to the effect of the condition's 
worsening on the Veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
his service-connected disability.  A June 2008 SSOC provided 
the Veteran with additional VCAA notice information.

The failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the United States Court of Appeals for Veterans 
Claims (Court) to be persuaded that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
Veteran's employment, the Veteran has clearly described the 
effect his service-connected disability had on his employment 
and on daily activities during a February 2005 VA examination 
and March 2006 Board hearing.  As noted, additional 
information was provided the Veteran in the June 2008 SSOC.  
Thus, as the Board finds the Veteran had actual knowledge of 
this requirement, any failure to provide him with adequate 
notice of this element is not prejudicial.  See Sanders, 487 
F.3d 881.  As to the diagnostic criteria for establishing a 
higher rating, the Board also finds that this error was not 
prejudicial.  The RO provided the Veteran with applicable 
Diagnostic Codes under which the Veteran has been rated in a 
May 2004 statement of the case.  The RO readjudicated the 
case in a June 2008 supplemental statement of the case, which 
cured any timing problem.  See Mayfield III.  

Given the nature of the Veteran's claim, the fact that he was 
examined by VA during the appeal, and was provided the 
criteria required for a higher evaluation, and the additional 
notice provided in a June 2008 SSOC, the Board finds that a 
reasonable person would have generally known about the 
requirements necessary to establish a higher rating.  
Therefore, the Board finds that any error in failure to 
provide notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.  

The essential fairness was maintained in this case as the 
Veteran demonstrated an understanding of the evidence 
required to substantiate the higher rating sought and that a 
higher rating would be assigned based on the pertinent 
diagnostic criteria.  The criteria were discussed in the SOC, 
and the reasons as to why a higher rating was not warranted 
under that criteria were identified.  Based on the foregoing, 
the Board finds that any VCAA notice error in this case has 
been rendered harmless.

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The Veteran's service treatment records, VA and private 
treatment records, a Board hearing transcript, and VA 
examinations have been associated with the claims file.  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran identified an additional 
private treatment provider during a March 2006 travel Board 
hearing.  The Board remanded the case in May 2007, to obtain 
any additional relevant private treatment records.  In a June 
2007 VCAA notice, the RO requested that the Veteran send any 
medical reports in his possession, or return an attached 
Authorization and Consent to Release of information form, so 
that they could obtain records from any doctors or hospitals 
concerning any treatment he received.  No response was 
received; therefore, the Board finds that the RO 
substantially complied with the May 2007 remand order.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998); 38 C.F.R. § 
3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992) (holding that the duty to assist is not always a one-
way street, or a blind alley, and that the veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.).  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration.  In this case, 
evidence of records shows that the Veteran's service-
connected left knee disorder has resulted in symptoms that 
would warrant different ratings prior to and from the date of 
a February 19, 2005 VA examination.

The Veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 5010-5259.  See 38 C.F.R. § 4.27 (2008) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id.  Limitation of 
motion for the knee in this case may be rated under 
Diagnostic Codes 5256-5261.  See 38 C.F.R. § 4.71a (2008).

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2008).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2008).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
warrants a 30 percent evaluation where flexion is limited to 
15 percent; a 20 percent evaluation where flexion is limited 
to 30 degrees; a 10 percent evaluation where flexion is 
limited to 45 degrees; and a 0 percent evaluation where 
flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  VA's General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
the General Counsel considered a hypothetical situation in 
which a knee disability was evaluated under Diagnostic Code 
5259 that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2008).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).

During a February 2003 VA examination, the Veteran described 
three past left knee surgeries for removal of a loose body.  
The Veteran had pain in the left knee.  He denied swelling, 
instability, and locking of the knee.  He wore knee braces 
bilaterally.  Pain from his knees and back severely limited 
the Veteran's ability to carry out activities during the day.  
Examination of the left knee reflected crepitus with range of 
motion, positive pain with patellar compression, no patellar 
subluxation, and no medial or lateral joint-line tenderness.  
Range of motion was from 0 degrees extension to 140 degrees 
flexion, actively and passively without evidence of fatigue 
or instability.  The Veteran did have pain anteriorly.  There 
was no instability with varus or valgus stress testing, 
anterior or posterior drawer testing, or Lachman's testing.  
McMurray testing was negative.  
 
During a February 2005 VA examination, the examiner noted 
that the Veteran had surgery on his left knee in 1980, 1986, 
and 1987.  The examiner indicated, based on the incision, 
that the Veteran may have had a medial menisectomy.  The 
Veteran was doing physical therapy for the knee and wore a 
knee brace at all times.  He had pain in the knee and along 
the medial joint line.  He reported stiffness in his knee, 
but did not have any swelling, heat, or redness.  The Veteran 
reported giving away and locking of the knee.  He was 
employed at the post office at the time of examination.  The 
Veteran reported that he had to change to a more sedentary 
type of job, as his previous job required a lot of bending 
and stooping.  His knee did not affect his activities of 
daily living but he was unable to do any running or climbing.

The Veteran guarded to a significant degree on physical 
examination.  He had 20 degrees extension to 100 degrees 
flexion with pain throughout range of motion.  There was 
tenderness to palpation along the medial joint line, as well 
as crepitus.  There was tenderness to palpation laterally.  
The knee appeared to be stable, although the examination was 
limited due to the Veteran's guarding.  There was no 
effusion.  The Veteran had 4/5 strength of knee flexion and 
extension limited by pain.  The Veteran was assessed with 
degenerative joint disease of the left knee, likely related 
to medial menisectomy.  The examiner stated that range of 
motion was not additionally limited as a result of pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

VA treatment records dated from 2000 to 2008 reflect 
continuing complaints of left knee pain, treated with 
medication. 

The Veteran reported during a March 2006 Board hearing that 
his left knee symptoms included discomfort and pain.  He 
indicated that he had to change his job or job assignments at 
the post office due to his knee.  He had not missed time from 
work.  He used a knee brace every day.  The Veteran reported 
that he was limited in activities such as sports.  He was 
told that he may have to have a knee replacement in the 
future.  

The Board finds that the Veteran's currently assigned a 10 
percent evaluation under Diagnostic Code 5259 is appropriate 
where evidence shows that the Veteran likely has had removal 
of semilunar cartilage in the left knee and there are 
residual symptoms.  During a February 2003 VA examination, 
the Veteran described three past knee surgeries for removal 
of a loose body.  A February 2005 VA examiner diagnosed the 
Veteran with degenerative joint disease in the left knee 
likely related to medial menisectomy, noting that the Veteran 
had three past surgeries on the knee in 1980, 1986, and 1987.  
The Veteran's left knee was symptomatic, with diffuse pain in 
the knee, and tenderness to palpation along the medial aspect 
of the joint.  A 10 percent evaluation represents the maximum 
schedular criteria available under Diagnostic Code 5259 for 
the symptomatic removal of the semilunar cartilage.  
Therefore, an evaluation in excess of 10 percent cannot be 
granted under Diagnostic Code 5259.

The Board has also considered whether a separate or higher 
evaluation would be in order under other relevant diagnostic 
codes.  Medical evidence of record shows that the Veteran's 
left knee disability has increased in severity during the 
course of appeal.  

From February 19, 2005, the Board finds that a separate 30 
percent evaluation is warranted under Diagnostic Code 5261 
where the Veteran's degenerative joint disease of the left 
knee results in limitation of extension of the left leg.  See 
VAOPGCPREC 9-98.  On the Veteran's February 2005 VA 
examination, the Veteran had 20 degrees in extension to 100 
degrees in flexion in the left knee with pain throughout 
range of motion.  A 30 percent rating is warranted under 
Diagnostic Code 5261, where extension of the leg is limited 
to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008).  The Board notes that prior to February 19, 2005, the 
Veteran is not shown by medical evidence to have limitation 
of extension in the left knee to warrant a compensable 
evaluation under Diagnostic Code 5261.  The Veteran had full 
extension to 0 degrees at the time of the February 2003 VA 
examination, actively and passively, without evidence of 
limitation due to pain, fatigue, or instability.  The Board 
finds that from February 19, 2005, a separate 30 percent 
rating is warranted under Diagnostic Code 5261.  The Board 
notes that this rating is to be assigned in addition to the 
Veteran's current 10 percent evaluation under Diagnostic Code 
5259.  

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  The February 2005 VA examination reflects 
pain throughout range of motion, as well as significant 
guarding.  However, functional loss due to pain has already 
been considered in assigning the Veteran's 10 percent rating 
under Diagnostic Code 5259 for the symptomatic removal of the 
semilunar cartilage.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  Further, the February 2005 VA examiner stated 
that range of motion was not additionally limited as a result 
of pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Therefore, an evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5261.

Prior to and from February 19, 2005, the Board finds that a 
separate evaluation is not warranted under Diagnostic Code 
5257 for recurrent subluxation or lateral instability in the 
right or left knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Although the Veteran has been shown to wear knee brace 
at all times, objective medical evidence does not reflect 
recurrent subluxation or lateral instability in the left knee 
to warrant an evaluation under Diagnostic Code 5257.  A 
February 2003 VA examination shows that there was no patellar 
subluxation on physical examination, and no instability with 
varus or valgus stress testing, anterior or posterior drawer 
testing, and Lachman's testing.  The February 2005 VA 
examiner stated that the Veteran's knee appeared to be 
stable, although he noted that the disability examination was 
limited due to the Veteran's guarding.  

Prior to and from February 19, 2005, the Veteran is not shown 
to have ankylosis of the left knee, dislocated semilunar 
cartilage, or compensable limitation of flexion in the left 
knee, to warrant a separate evaluation under Diagnostic Codes 
5256, 5258, and 5260.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, and 5260.  In this regard, the Veteran's 
left knee is not shown by medical evidence to be in fixation.  
There is no indication that the Veteran has dislocated 
semilunar cartilage in left knee.  The Veteran was not shown 
to have flexion is limited to 30 degrees during either of his 
VA examinations.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  The Veteran indicated that he did not miss work 
due to his left knee disability, though he had to perform 
more sedentary jobs.  There is nothing in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

2.  Lumbar Facet Arthropathy

A substantive appeal must be filed within 60 days of the date 
of the mailing of a statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appeal, whichever 
period ends later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2008).

In a June 2005 rating decision, the RO granted a 20 percent 
increased evaluation for lumbar facet arthropathy.  The Board 
remanded the case to the RO for further development in May 
2007.  The remand order directed the RO to provide a 
statement of the case addressing the issue of entitlement to 
an increased evaluation for lumbar facet arthropathy in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued a statement of the case, mailed on July 16, 
2006, which informed the Veteran that he must file a formal 
appeal within 60 days, and that he could complete his appeal 
with the enclosed VA Form 9.  The Veteran did not perfect his 
appeal in a timely manner; a substantive appeal was received 
on September 29, 2008.  

The Veteran was informed of this jurisdictional defect in a 
December 2008 VA letter and was provided an opportunity to 
respond.  To date, no response has been received.  Thus, the 
issue of entitlement to an increased evaluation for lumbar 
facet arthropathy is not currently before the Board.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required and has no 
authority to decide the claim).  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

Prior to and from February 19, 2005, an increased rating in 
excess of 10 percent for residuals of left knee injury 
manifested by symptoms analogous to symptomatic removal of 
semilunar cartilage have not been met.

From February 19, 2005, the criteria for a separate 30 
percent evaluation for residuals of left knee injury 
manifested by degenerative joint disease of the left knee 
with limitation of extension is granted subject to the laws 
and regulations governing the payment of monetary benefits. 

The appeal for an increased evaluation in excess of 20 
percent for lumbar facet arthropathy is dismissed.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


